Title: From Thomas Jefferson to La Rochefoucauld d’Enville, 24 April 1790
From: Jefferson, Thomas
To: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’



Sir
New York Apr. 24. 1790.

Permit me to introduce to you the bearer hereof Mr. Horrÿ, a young gentleman of South Carolina who proposes to visit Paris in the course of a tour he is about to make. His connections and circumstances are among the most distinguished in that state, and, tho I have not the honor of a personal acquaintance with him, yet I am authorised from as good authority, to assure you that his talents and merit will justify any attentions you may be so good as to shew him. I will beg leave, thro you, to present him also to the Dutchesses Danville and de la Rochefoucault, to whose kind remembrance I am happy in every occasion of recalling myself; as well as of repeating to you assurances of those sentiments of respect & attachment, with which I have the honor to be, Monsieur le Duc, Your most obedient & most humble servt.,

Th: Jefferson

